                IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF GEORGIA
                        STATESBORO DIVISION




WASEEM DAKER,


           Petitioner - Appellant,

vs.                                      Case No. CV617-79


                                         USCA No. 18-13637-H


COMMISSIONER HOMER BRYSON ET AL




           Respondent - Appellee.




                             ORDER


      The appeal in the above-styled action having been dismissed,

for want of prosecution by the United States Court of Appeals for

the Eleventh Circuit;

      IT IS HEREBY ORDERED that the Mandate of the United States


Court of Appeals for the Eleventh Circuit is made the Judgment of

this Court.


SO ORDERED, this             day of_               , 2019.




                                          all; CHIEF JUDGE
                                       5TATES DISTRICT COURT
                               SOUTHERN DISTRICT OP GEORGIA
